--------------------------------------------------------------------------------

 

 cenveo logo [cenveo-logo.jpg]
Exhibit 10.18

 



CENVEO, INC.
2007 LONG-TERM EQUITY INCENTIVE PLAN


RESTRICTED SHARE UNIT AWARD AGREEMENT FOR EMPLOYEES




THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (“Agreement”), dated as of this
_____________________ (“Grant Date”), is between Cenveo, Inc., a Colorado
corporation (the “Company”), and ___________________ (“Grantee”).  Capitalized
terms used but not defined herein have the meanings assigned to them in the
Cenveo, Inc. 2007 Long-Term Equity Incentive Plan, as amended (the “Plan”).


RECITALS


WHEREAS, the Company has awarded Grantee restricted share units (the “Share
Units”) pursuant to the terms of the Plan; and


WHEREAS, the Plan contemplates a written document evidencing the award;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the parties agree as follows:


ARTICLE I


AWARD OF SHARES


1.1           Award.  Subject to the terms and conditions herein and in the
Plan, Grantee is hereby awarded _____________ Share Units.  Each Share Unit
represents Grantee’s right to receive one share of the Company’s common stock,
$0.01 par value (“Common Stock”) on the applicable delivery date set forth
herein.


1.2           Vesting of Share Units.  Subject to Section 3.2 below, Grantee’s
Share Units shall vest in annual installments of 25% per year over four years
beginning on the first anniversary of the Grant Date (each such anniversary, a
“Vesting Date”), provided that Grantee has not ceased to serve as an employee of
the Company and its Affiliates prior to such date.  Share Units that do not
become vested pursuant to this Section 1.2 or Section 3.2 shall be forfeited and
Grantee shall have no further rights with respect to such Share Units.


1.3           Delivery of Shares.  Subject to Sections 3.2 and 4.10 of this
Agreement, the shares of Common Stock represented by Grantee’s vested Share
Units shall be delivered to Grantee, or to Grantee’s estate, on the Vesting
Date.

 
 

--------------------------------------------------------------------------------

 

1.4           No Rights as Stockholder.  Until such time as shares of Common
Stock represented by the Share Units have been delivered to Grantee, Grantee
shall have none of the rights of a stockholder with respect to the Common Stock.


1.5           Dividend Equivalent Payments.  Dividend equivalents shall be
credited on any vested Share Units at the time of any payment of dividends to
stockholders of Common Stock.  The amount of any such dividend equivalents shall
equal the amount that would have been payable to Grantee as a stockholder in
respect of a number of shares of Common Stock equal to the number of Grantee’s
then vested Share Units.  Any such dividend equivalents shall be credited to
Grantee as of the date on which such dividend would have been payable to
stockholders and shall be converted into additional Share Units (which shall be
immediately vested), based upon the Fair Market Value of a share of Common Stock
on the date of such crediting.  Payment of such dividend equivalents in the form
of shares of Common Stock represented by such additional Share Units shall be
made on the delivery date for the Share Units with respect to which the dividend
equivalents were credited.


ARTICLE II


TRANSFER RESTRICTIONS


2.1           Restriction on Transfer.  Grantee shall not transfer, assign,
encumber or otherwise dispose of any Share Units at any time, other than by will
or by the laws of descent and distribution.  Any heir or legatee of Grantee
shall take rights herein granted subject to the terms and conditions hereof.


ARTICLE III


FORFEITURE AND ADJUSTMENT OF SHARE UNITS


3.1           Forfeiture. Subject to Section 3.2 below, if Grantee ceases to
serve as an employee of the Company and its Affiliates for any reason, Grantee’s
Share Units that have not become vested pursuant to Section 1.2 shall be
forfeited and Grantee shall have no further rights with respect to such Share
Units.


3.2           Accelerated Vesting.  In the event of Grantee’s termination of
employment by the Company without “Cause” or by Grantee with “Good Reason,” as
such terms are defined in Annex A hereto, any of Grantee’s Share Units that have
not yet vested shall become immediately vested and, subject to Section 4.10 of
this Agreement, the shares of Common Stock represented by such vested Share
Units shall be delivered to Grantee upon such termination of employment with the
Company.  In addition, in the event that there is a Change in Control while
Grantee is still employed by the Company or an Affiliate, any of Grantee’s Share
Units that have not yet vested shall become immediately vested and the shares of
Common Stock represented by such vested Share Units shall be delivered to
Grantee upon such Change in Control; provided, however, that if such Change in
Control is not a permitted distribution event under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), then the shares of Common Stock
represented by Grantee’s vested Share Units shall be delivered on the earliest
of (i) the applicable Vesting Date, (ii) Grantee’s “separation from service”
with the Company (determined

 
 
-2-

--------------------------------------------------------------------------------

 



in accordance with Section 409A of the Code) (or, if Grantee is a “specified
employee” as described in Section 4.10 of this Agreement, such later date as
provided in Section 4.10), or (iii) Grantee’s death.


3.3           Adjustments Upon Certain Events.  Upon the occurrence of any
unusual or nonrecurring event (including, without limitation, any of the events
described in Section 4.2 of the Plan) affecting the Company, any Subsidiary or
Affiliate, or the financial statements of the Company or any Subsidiary or
Affiliate, or of changes in applicable laws, regulations, or accounting
principles, the Committee may, in its sole discretion, make such adjustments to
the Share Units as it deems appropriate in order to prevent dilution or
enlargement of benefits, including: (i) adjusting any or all of the number of
shares of Common Stock or other securities of the Company (or number and kind of
other securities or property) subject to the Share Units; (ii) providing for an
equivalent award in respect of securities of the surviving entity of any merger,
consolidation or other transaction or event having a similar effect; or (iii)
making provision for a cash payment to Grantee; provided, however, that no
adjustment shall be made to the timing of delivery of shares of Common Stock or
other payment unless such adjustment complies with Section 409A of the Code.


ARTICLE IV


GENERAL PROVISIONS


4.1           Employment Relationship. Nothing in this Agreement shall be
construed as conferring upon Grantee the right to continue in the employ of the
Company or its Affiliates, nor shall anything contained herein be construed or
interpreted to limit the “employment at will” relationship between Grantee and
the Company or its Affiliates.


4.2           Compliance With Securities Laws.  Upon the delivery of any shares
of Common Stock under this Agreement, Grantee (or any person lawfully claiming
under Grantee) will enter into such written representations, warranties and
agreements as the Company may reasonably request in order to comply with
applicable securities laws or with this Agreement.


4.3           Compliance With Laws.  Notwithstanding any of the other provisions
hereof, Grantee agrees that the Company will not be obligated to issue any
shares pursuant to this Agreement if the issuance of such shares of Common Stock
would constitute a violation by Grantee or by the Company of any provision of
any law or regulation of any governmental authority, or to register the shares
of Common Stock under the Securities Act of 1933, as amended.


4.4           Withholding of Tax.  To the extent that the grant or vesting of
the Share Units or dividend equivalents granted hereunder, or the delivery of
the shares of Common Stock or other payment with respect thereto, is subject to
applicable withholding or other taxes, the Company or any Affiliate shall have
the right and is hereby authorized to withhold from the delivery of the shares
of Common Stock or other payment, or from any compensation or other amount owing
to Grantee, the amount (in cash, shares of Common Stock, other securities, other
awards or other property) of any such withholding or other taxes in respect of
the Share Units and dividend equivalents and to take such other action as may be
necessary in the opinion of the Company to

 
 
-3-

--------------------------------------------------------------------------------

 

satisfy all obligations for the payment of such taxes, including
requiring Grantee to pay to the Company such amount of money as the Company may
require to meet its obligation under applicable tax laws.


4.5           Resolution of Disputes.  As a condition of the granting of the
Share Units hereby, Grantee and his heirs and successors agree that any dispute
or disagreement which may arise hereunder shall be determined by the Committee
in its sole discretion and judgment, and that any such determination and any
interpretation by the Committee of the terms of this Agreement and the Plan
shall be final and shall be binding and conclusive, for all purposes, upon the
Company, Grantee, his or her heirs and personal representatives.


4.6           Legends on Certificate.  The certificates, if any, representing
the shares of Common Stock delivered hereunder will be stamped or otherwise
imprinted with legends in such form as the Company or its counsel may require
with respect to any applicable restrictions on sale or transfer and the stock
transfer records of the Company will reflect stop-transfer instructions with
respect to such shares.


4.7           Notices. All notices or other communications under this Agreement
shall be in writing and shall be given by registered or certified mail, via
overnight courier providing a receipt, or via telecopy (with a confirming copy
being delivered within 24 hours thereafter).  Notices to the Company shall be
addressed to Cenveo, Inc., at its principal executive offices, currently One
Canterbury Green, 201 Broad Street, Stamford, Connecticut 06901,
Attention:  Secretary.  Notices to Grantee shall be sent to the latest address
of Grantee shown on the records of the Company.


4.8           Agreement Subject to Plan.  This Agreement is subject to the
Plan.  The terms and provisions of the Plan are hereby incorporated herein by
reference thereto.  In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.  All definitions of words and
terms contained in the Plan shall be applicable to this Agreement.  The Company
shall be under no obligation whatsoever to advise Grantee of the existence,
maturity or termination of any of Grantee’s rights hereunder and Grantee shall
be deemed to have familiarized him or herself with all matters contained herein
and in the Plan, which may affect any of Grantee’s rights or privileges
hereunder.


4.9           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under Grantee.


4.10         Section 409A.  Anything in this Agreement to the contrary
notwithstanding, if on the date of Grantee’s termination of employment Grantee
is a “specified employee” (as determined by the Board or the Committee in
accordance with Section 409A of the Code) then Grantee shall not be entitled to
delivery of Common Stock with respect to the Share Units or other payment of
amounts which constitute deferred compensation within the meaning of Section
409A of the Code upon a termination of his or her employment until the earlier
of (1) six months after Grantee’s termination of employment for any reason other
than death, or (2) Grantee’s death.  It is the intention of the parties that
amounts payable under this Agreement not be subject to the additional tax
imposed pursuant to Section 409A of the Code.  To the extent such potential

 
 
-4-

--------------------------------------------------------------------------------

 

amounts could become subject to such Section, the parties shall cooperate to
amend this Agreement with the goal of giving Grantee the economic benefits
described herein in a manner that does not result in such tax being imposed.








IN WITNESS WHEREOF, this Restricted Share Unit Award Agreement has been executed
as of the date first written above.


COMPANY
CENVEO, INC.
                   
By:
       
Robert G. Burton, Sr.
     
Chairman
                 
GRANTEE
               
Name:
 




 
 
-5-

--------------------------------------------------------------------------------

 
ANNEX A

DEFINITIONS
 
a. "Cause" means “cause” or any similar defined term as defined in any
employment agreement between Grantee and the Company in existence at the time of
grantee’s termination of employment or, if there is no such employment agreement
then in existence (or if there is no such defined term in the employment
agreement), “Cause” means:


(i) the willful and continued failure of Grantee to perform substantially his
duties with the Company (other than any such failure resulting from Grantee's
incapacity due to physical or mental illness or any such failure subsequent to
Grantee being delivered a notice of termination without Cause by the Company or
delivering a notice of termination for Good Reason to the Company) after a
written demand for substantial performance is delivered to Grantee by the
Company which specifically identifies the manner in which the Company believes
that Grantee has not substantially performed Grantee's duties;
 
(ii) the willful engaging by Grantee in illegal conduct or misconduct which is
demonstrably and materially injurious (monetarily or otherwise) to the Company
or its subsidiaries;
 
(iii) conviction of, or the pleading of nolo contendere with regard to, a crime
constituting a felony; or
 
(iv) dishonesty or misappropriation by Grantee relating to the Company or any of
its funds, properties or other assets.
 
A termination for Cause after a Change in Control (as defined in the Plan) shall
be based only on events occurring after such Change in Control; provided,
however, the foregoing limitation shall not apply to an event constituting Cause
that was not discovered by the Company prior to a Change in Control.  For
purpose of this definition, no act or failure to act by Grantee shall be
considered "willful" unless done or omitted to be done by Grantee in bad faith
and without reasonable belief that Grantee's action or omission was in the best
interests of the Company. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by Grantee in good faith and in the best interests of the Company. In
order for a cessation of Grantee's employment to be deemed to be a termination
of Grantee's employment for Cause for the conduct described above, (A) the
Company shall have provided written notice to Grantee that identifies such
conduct, and (B) in the event that the event or condition is curable, Grantee
shall have failed to remedy such event or condition within thirty (30) days
after Grantee has received such written notice, and (C) the final determination
that Grantee's employment shall be terminated for Cause shall have been made
(specifying the particular details thereof) by the Company. The Company must
initially notify Grantee of any event constituting Cause within ninety (90) days
following the Company's knowledge of its existence or such event shall not
constitute Cause under this Agreement.


b. "Good Reason" means “good reason” or any similar defined term as defined in
any employment agreement between Grantee and the Company in existence at the
time of Grantee’s termination of employment or, if there is no such employment
agreement then in existence (or if

 


 
-1-

--------------------------------------------------------------------------------

 

there is no such defined term in the employment agreement), “good reason” means,
without Grantee's express written consent, the occurrence of any of the
following events:
 
(i) the assignment to Grantee of any duties or responsibilities (including
reporting responsibilities) that are inconsistent with Grantee's position(s),
duties, responsibilities or status with the Company, or any diminution of such
duties or responsibilities (other than temporarily while incapacitated because
of physical or mental illness), or an adverse change in Grantee's titles or
offices (including Grantee's membership on the Board) with the Company;
 
(ii) a reduction by the Company in Grantee's rate of annual base salary or
annual target bonus opportunity (including any adverse change in the formula for
such annual bonus target) or other incentive opportunities as the same may be
increased from time to time thereafter;
 
(iii) any requirement of the Company that Grantee be based anywhere more than
thirty-five (35) miles from his current location or such other place of
employment as mutually agreed upon by the Company and Grantee;
 
(iv) any material breach of this Agreement by the Company, or the Company
notifies Grantee of the Company's intention not to observe or perform one or
more of the material obligations of the Company under this Agreement; or
 
(v) the failure of the Company to continue in effect Grantee's participation in
the Company's employee benefit plans, programs, arrangements and policies, at a
level substantially equivalent in value to and on a basis consistent with the
relative levels of participation of other similarly positioned senior executive
officers.
 
Notwithstanding the foregoing, a Good Reason event shall not be deemed to have
occurred if the Company cures such action, failure or breach within ten (10)
days after receipt of notice thereof given by Grantee. Grantee's right to
terminate employment for Good Reason shall not be affected by Grantee's
incapacities due to mental or physical illness and Grantee's continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any event or condition constituting Good Reason; provided, however, that
Grantee must provide notice of termination of employment within six (6) days
following Grantee's knowledge of an event constituting Good Reason or such event
shall not constitute Good Reason under this Agreement.
 
-2-
 
 
 